Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 06/12/20.
Claims 1-20 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 09/22/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 06/12/20 are accepted by the examiner.	

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-5, 8-13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital et al. (hereinafter referred as Interdigital) NPL document, “Discussion on possible privacy/confidentiality attacks in PLMN intergrated”, Reno, USA, 26 April 2019 (as disclosed in the IDS), in view of LG Electronics et al. (hereinafter referred as LG) International Publication No. WO 2019/088599 A1.
	Regarding claims 1 & 9: Interdigital discloses a network (See FIG. 1; access and mobility management function (AMF)) /a method for handling a closed access group (CAG) related procedure in a wireless communication system, 
(See FIG. 1 & Pages 2-3; the AMF receives a CAN ID from an NR-RAN, wherein the CAG ID is sent from a UE to the NG-RAN via a registration request); 
	determine whether at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE in response to the RRC resume request message (See FIG. 1 & Pages 2-3; Check there is at least one match between CAG ID(s) from NR-RAN allowed CAG list from the subscription); and 
	proceed with a RRC resume procedure in response to determining that the at least one CAG ID is included in the allowed CAG list (See FIG. 1 & Pages 2-3; if the AMF finds a matching CAG ID, then the UE is allowed to access the CAG cell (i.e., registration is accepted).
	Interdigital does not explicitly disclose that the AMF comprising: a radio communications circuitry; and a processing circuitry coupled with the radio communications circuitry, configured to:
	However, LG from the same field of endeavor discloses the AMF (See FIG. 9; network node (i.e., AMF)) comprising: a radio communications circuitry (See FIG. 9; Transceiver 913); and a processing circuitry (See FIG. 9; Processor 911), coupled with the radio communications circuitry, configured to: point-to-point bi-directional channel for transmitting dedicated control information between the UE and the network. Used by UEs with RRC connections (See FIG. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a radio communications circuitry; and a processing circuitry (See Para. 005; lines 1-3).
Regarding claims 2 & 10: The combination of Interdigital and LG disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the processing circuitry is configured to release a RRC connection by sending a RRC message when the at least one CAG ID is not included in the allowed CAG list (See FIG. 1 & Page 2; sending a registration reject if no matching CAG ID is found).
Regarding claims 3 & 11: The combination of Interdigital and LG disclose a network /a method.
Furthermore, LG discloses a network /a method, wherein the RRC message is at least one of a RRC connection release message and a RRC connection reject message (See Page 4; releasing RRC connection between the UE and RAN).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC message is at least one of a RRC connection (See Para. 005; lines 1-3).
Regarding claims 4 & 12: The combination of Interdigital and LG disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the RRC message comprises an information element indicating that the at least one CAG ID is not subscribed based on the released RRC connection (See FIG. 1 & Pages 2-3; no matching CAG ID is found).
Regarding claims 5 & 13: The combination of Interdigital and LG disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the RRC message comprises the allowed CAG list based on the released RRC connection (See FIG. 1 & Page 1; a matching CAG ID is found).
Regarding claim 8: The combination of Interdigital and LG disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the network receives the RRC resume request message when the UE initiates the RRC resume procedure from a RRC inactive state to a RRC connected state transition in the CAG cell (See FIG. 1 & Pages 2-3; receives registration request message).
Regarding claims 16 & 19: Interdigital discloses a User Equipment (See FIG. 1; access and mobility management function (AMF)) for handling a closed access group (CAG) related procedure in a wireless communication system. 
transmit a radio resource control (RRC) resume request message to a network (See FIG. 1 & Pages 2-3; the UE sends CAG ID to the NG-RAN via a registration request and the registration request is sent to the AMF); 
(See FIG. 1 & Pages 2-3; the UE receives a registration accepted message when the matching CAG ID is found between the CAG ID(s) from the NG-RAN allowed CAG list from the subscription).
Interdigital does not explicitly disclose that the UE comprising: a radio communications circuitry; and a processing circuitry, coupled with the radio communications circuitry, configured to: 
	However, LG from the same field of endeavor discloses UE (See FIG. 10; UEE 1010) comprising: a radio communications circuitry (See FIG. 10; UEE 1010 includes a transceiver 1013); and a processing circuitry (See FIG. 10; UEE 1010 includes a processor 1011), coupled with the radio communications circuitry, configured to: coupled with the radio communications circuitry, configured to: point-to-point bi-directional channel for transmitting dedicated control information between the UE and the network. Used by UEs with RRC connections (See FIG. 2B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a radio communications circuitry; and a processing circuitry, coupled with the radio communications circuitry as taught by LG in the system of Interdigital in order protect data encrypted with a home network key (See Para. 005; lines 1-3).


9.	Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of LG Electronics, further in view of 3GPP et al. (hereinafter referred as 3GPP) NPL  (as disclosed in the IDS).
Regarding claims 6 & 14: The combination of Interdigital and LG disclose all the limitations of the claimed invention with an exception of wherein the processing circuitry is configured to determine the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity. 
	However, 3GPP from the same field of endeavor discloses wherein the processing circuitry is configured to determine the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity (See Fig. 6.3.2-1 & Pages 19-21; an AMF of the serving network receives from an RAN, a registration Request (SUCI) with a CAG ID (identifier of a CAG cell which a UE accesses).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determining the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity as taught by 3GPP into the combined system of LG and Interdigital to enable enhanced support of Vertical and LAN services (See Para. 0007; Section 4; lines 1-2).

Allowable Subject Matter
10.	Claims 7, 15, 17-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Ryuet al. 2020/0314731 A1 (Title: Location reporting handling) (See abstract, Para. 0117, 0119 & 0131).
	B.	Talebi et al. 2020/0314701 A1 (Title: Handover for closed access group) (See abstract, Para. 0020, 0022 & 0056-0059).
	C.	Tangudu et al. 2020/0275279 A1 (See abstract, Para. 0007-0011, 0014 & 0061-0063).
 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469